Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Madhavi Patankar on 07/01/2021.

The application has been amended as follows: 

Claim 1	(Currently Amended)   An apparatus for liquefying solid pills, comprising:
a grinder configured to grind the solid pills to a powder, wherein the grinder includes an annular grinder portion and a central grinder portion, wherein the annular grinder portion and the central grinder portion are rotatable with respect to one another, further wherein the annular grinder portion includes at least one circumferential row of teeth, the teeth having varying sizes along the circumferential row, wherein the central grinder portion comprises spiraling indentations with sharp edges along an outer surface of the central grinder, the sharp edges formed on an outer profile of the 
a receptacle configured to attach to the grinder proximate to the lower portion and to capture the powder; and
a cap configured to attach to the receptacle, the cap including a port therethrough in fluid connection with the receptacle, the port configured to mate with a tip of a syringe for injection  or withdrawal of a liquid therethrough.

 
Claim 49.	(Currently Amended)   A grinder system configured to grind solid pills to a powder, comprising:
a receptacle having a mating surface with a locking mechanism thereon;
a grinder configured to lock to the receptacle at the locking mechanism on the mating surface, the grinder comprising:
an annular grinder portion having teeth on an inner surface thereof; 
a central grinder portion having sharp edges on an outer surface thereof, the teeth of the annular grinder portion and the sharp edges of the inner grinder portion together configured to grind the solid pills to a powder; 
a handle attached to the grinder and configured to rotate to allow the grinder to grind the solid pills to the powder; and
a lid attached to the handle and configured to cover the grinder, the lid including an opening therein configured to allow solid pills to pass therethrough; and
 for injection  or withdrawal of a liquid therethrough.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, neither Kaufman (US4057052A) nor Klearman (US5472421 A) disclose every single limitation as set forth, nor does the combination of Keeley and Wittek teach single limitation of the claim. Specifically, the prior art fails to disclose “a receptacle configured to attach to the grinder proximate to the lower portion and to capture the powder; and a cap configured to attach to the receptacle, the cap including a port therethrough in fluid connection with the receptacle, the port configured to mate with a tip of a syringe for injection  or withdrawal of a liquid therethrough” in combination with the other limitations of the claim. 
Claims 4, 6-7, 11, 19, 21-22, 54-55 and 59-62 are allowed because they depend from claim 1.

Regarding claim 49, neither Kaufman (US4057052A) nor Klearman (US5472421 A) disclose every single limitation as set forth, nor does the combination of Keeley and Wittek teach single limitation of the claim. Specifically, the prior art fails to disclose “a cap that is interchangeable with the grinder, the cap configured to lock to the receptacle 
Claims 50-53 and 57-58 are allowed because they depend from claim 49.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/FAYE FRANCIS/Primary Examiner, Art Unit 3725